Citation Nr: 0333283	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He was a prisoner of war from February 1944 
to April 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied entitlement to 
a TDIU rating.

In a statement received in June 2003, the veteran's physician 
asserted that the veteran's service connected psychiatric 
disability met the criteria for a 70 percent evaluation.  
This statement could be construed as an informal claim for an 
increased rating.  This issue has not been adjudicated, and 
is referred to the RO for adjudication.


REMAND

The veteran contends that he is unable to work as a result of 
his service-connected dysthymic disorder (rated 50 percent 
disabling) and eye condition (rated 10 percent disabling).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19 (2003).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Such an examination was performed with respect to the 
veteran's service-connected eye disorder.  Although the RO 
scheduled a VA psychiatric examination at the Altoona VA 
Medical Center in February 2003, the veteran apparently 
failed to report for such examination.  By a letter dated in 
June 2003, the veteran's private physician indicated that the 
veteran had been unable to report for his scheduled VA 
examination due to snow.  The veteran's most recent VA 
psychiatric examination took place in 1991.

The physician reported that he had been treating the veteran 
since 1995.  However, the claim folder does not contain 
records of such treatment.  VA has an obligation to obtain 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet App 204 (1994).  

Although VA has a duty to assist the claimant in developing a 
claim, that duty is not a one-way street.  38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims file does not contain a copy of the 
notice sent to the veteran regarding his scheduled VA 
examination in February 2003.  Another VA psychiatric 
examination should be scheduled to evaluate the veteran's 
service-connected psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002); Friscia, supra.

The veteran is advised that governing regulation provides 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, and the examination was scheduled in 
conjunction with a claim for increase or any other original 
claim (except for an original claim of service connection), 
the claim shall be denied.  38 C.F.R. § 3.655 (2003).

Moreover, the Board notes that additional pertinent evidence 
was submitted to the Board in June 2003.  As this case is 
being remanded to the RO for the reason cited above, such 
additional evidence should be reviewed by the RO.  38 C.F.R. 
§ 19.31, 19.37 (2003).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  

In a letter dated in December 2002, the RO attempted to 
comply with the notice requirements of 38 U.S.C.A. § 5103(a).  
This notice was provided in accordance with the provisions of 
38 C.F.R. § 3.159(c), and limited the time for submitting 
necessary evidence to 30 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request records of the 
veteran's treatment by Keith D. 
Gangewere, D.O. since 1995.

3.  The RO should schedule a VA 
psychiatric examination to determine the 
current severity of the veteran's 
service-connected dysthymic disorder.  
The examiner should express an opinion as 
to whether the veteran's dysthymic 
disorder in conjunction with his eye 
disability renders him unable to maintain 
gainful employment consistent with his 
education and employment experience.  
 
The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
result in the denial of his claim.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to a 
TDIU rating, with consideration of all 
additional evidence received since the 
May 2003 statement of the case.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


